UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 27, 2011 TRUE RELIGION APPAREL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-51483 98-0352633 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2263 East Vernon Avenue Vernon, California 90058 (Address of Principal Executive Offices, Zip Code) (323) 266-3072 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2011 Annual Meeting of Stockholders of True Religion Apparel, Inc. (the “Company”) was held on April 27, 2011.The matters submitted to a vote of the Company’s stockholders and the certified results are as follows: 1.Election of Directors:The nominees for director listed below were elected by the following vote: Nominee For Withheld Broker Non-Votes Jeffrey Lubell Marcello Bottoli Joseph Coulombe G. Louis Graziadio, III Robert L. Harris, II Seth R. Johnson Mark S. Maron 2.Ratification of Appointment of Deloitte & Touche:The ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the year ended December 31, 2011 was approved by the following vote: For Against Abstain Broker Non-Votes 3.Advisory Vote on Executive Compensation:The compensation of the Company’s named executive officers was approved, on an advisory basis, by the following vote: For Against Abstain Broker Non-Votes 4.Advisory Vote on the Frequency of Future Advisory Votes on Executive Compensation:The shareholders recommended, on an advisory basis, that the Company hold an advisory vote on the compensation of the Company’s named executive officers every one year, by the following vote: Three Years Two Years One Year Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. May2, 2011 TRUE RELIGION APPAREL, INC. By:/s/ Peter F. Collins Name:Peter F. Collins Title: Chief Financial Officer
